Citation Nr: 1128900	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  08-20 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right hand disability.

2. Entitlement to service connection for a right foot disability.

3. Entitlement to service connection for bilateral hearing loss disability.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 1976 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter is now in the jurisdiction of the Montgomery, Alabama RO.

In February 2011, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.  The Veteran submitted additional evidence at hearing, along with a waiver of initial consideration of that evidence by the RO.

The issues of entitlement to service connection for a left foot disability, bilateral hearing loss disability, and tinnitus, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right hand disability was incurred in service.



CONCLUSION OF LAW

The criteria for service connection of a right hand disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, with respect to the question of service connection for a right hand disability, any errors or omissions in satisfying the duties to notify and assist are moot, because this decision grants the benefit sought on appeal.

Principles of Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Facts

In December 1976 the Veteran sustained an injury to his right hand, particularly the last two digits.  He received stitches for a severe laceration and had swelling for several days.  In February 1977, he was seen for complaints of continued numbness and loss of feeling in the fourth and fifth digits of his right hand at the site of the earlier injury.  He had lost some strength in his fingers and had tenderness in the fifth finger and the area of the fifth knuckle.

In January 2011, the Veteran was evaluated by a private orthopedist who reviewed the service treatment records for his hand injury.  Based on physical examination and diagnostic imaging, as well as a review of the service treatment records, the physician offered the opinion that the Veteran manifested a current disability of his right hand which was sustained in service.

At hearing in February 2011, the Veteran testified that his hand was injured when caught on a projecting edge of a passing vehicle, resulting in serious lacerations for which he received stitches.  He said he still experienced residual symptoms from the injury, specifically, his fifth finger did not bend and he had extensive scarring of his fourth and fifth fingers.

Analysis

The evidence set forth above reflects that the Veteran sustained an injury to the fourth and fifth fingers of his right hand in service, for which he received stitches and other treatment.  The evidence also reflects that he currently has a disability to his right hand consisting of scarring and stiffness or loss of motion in at least one finger.  The opinion of the private orthopedist states that the current disability is the direct result of the injury in service.  Thus, all of the elements necessary to substantiate service connection for a right hand disability are established, and the claim will be granted.  38 C.F.R. § 3.303.


ORDER

Service connection for a right hand disability is granted.


REMAND

The Veteran also seeks service connection for a left foot disability, specifically intermittent numbness and swelling which he asserts are the residuals of an injury to his right fourth and fifth toes in service.  The service treatment records demonstrate that such an injury was sustained and continued to be symptomatic throughout service.  As such, a VA examination is warranted to determine if the symptoms currently complained of were caused or aggravated by the injury in service.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The claims on appeal also include service connection for bilateral hearing loss disability and tinnitus.  The Veteran indicated in his Notice of Disagreement in August 2007 that he was scheduled for a VA examination in August 2007 with regard to these claims.  At hearing in February 2011, he testified that he was afforded such an examination at the Birmingham VA Medical Center.  The report of that examination is not included in the claims file; if such report cannot be located on remand, an additional VA examination for these issues is required.

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran to identify all sources of treatment or evaluation he has received for his hearing loss, tinnitus, and/or right foot disability, records of which are not already associated with his claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain for the record copies of the complete records of all such treatment and evaluation from all identified sources, to specifically include the Birmingham VA Medical Center.

2. Afford the Veteran an appropriate VA examination to determine whether he has a current right foot disability and, if so, whether such was at least as likely as not (e.g., a 50 percent or greater probability) incurred as a result of service, to include the foot pain and possible stress fracture for which he was treated in 1977 and 1978.  A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.  A copy of the claims file should be provided to the examiner for review.

3. Locate and associate with the claims file a copy of the report of the August 2007 VA examination performed at the Birmingham VA Medical Center with respect to the claims of hearing loss and tinnitus.  If this report is available, it must be added to the claims file.  If not, or if the report does not adequately address the etiology of the claimed bilateral hearing loss and tinnitus (see the questions below), please accomplish the development in paragraph 4.  Otherwise, proceed to paragraph 5.

4. If necessary, afford the Veteran an additional audiological examination to determine whether he has a current bilateral hearing loss disability and/or tinnitus which was at least as likely as not (e.g., a 50 percent or greater probability) incurred as a result of service.  A complete rationale should be given for all opinions and conclusions expressed in a typewritten report. A copy of the claims file should be provided to the examiner for review.

5. Upon completion of the foregoing, the appeal should be readjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


